DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on February 22, 2021. 
Claims 2 and 12 have been canceled. 
Claims 1, 9-11, 19, and 20 have been amended.
Claims 1, 3-11, and 13-22 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	In light of Applicant’s amendments and an updated search of the art, there is a new ground of rejection under 35 U.S.C. 103. Therefore, Applicant’s arguments are moot. 



Objections
	Claims 14 and 22 are objected to because they are duplicates. It appears that claim 22 was probably intended to be a non-transitory computer readable storage medium that depends from claim 20. Appropriate correction is required. 



Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9-11, 19, and 20 have been amended to recite “a machine learning binary classifier.” The only reference to “binary” is the Specification is found in paragraph 0092 of the PGPub. This paragraph states that classifier’s output may be binary in some implementations. However, there’s no support for the claimed “machine learning binary classifier. Therefore, this limitation is new matter. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is a lack of antecedent basis for “the future transfers” in claims 1 and 18. Claims 1 and 11 refer to “one or more projected future transfers.”  



Claim Rejections - 35 USC § 112(b) (means plus function)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
communications module (Claim 1)
non-sufficient funds classifier (Claims 1, 11, and 20)
machine learning binary classifier (Claims 1, 9-11, 19, and 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “communications module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The communications module is shown as item 230 in Figure 2. Paragraph 0070 of the PGPub describes the function of the communications module, but doesn’t provide the structure, materials, or actions that perform the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “non-sufficient funds classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification describes the function of the non-sufficient funds classifier, but it does not explain the specific algorithm or steps performed by the non-sufficient funds classifier. Therefore, the Specification does not describe the structure, material, or acts for that perform the claimed function of the 
Claim limitation “machine learning binary classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only description of “binary” is found in paragraph 0092 of the PGPub. This paragraph states that classifier’s output may be binary in some implementations. However, the Specification does not provide the structure, materials, or actions that perform the claimed function of the claimed machine learning binary classifier. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 




Claims 1, 4-6, 8-11, 14-16, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al., U.S. Patent Number 11,042,930 B1 and Waldron, III et al., U.S. Patent Application Publication No. 2011/0295731 A1.


Claim 1:
Mintz teaches: 
a communications module (see at least Mintz, Figure 5, Items 504, 508).
a processor coupled to the communications module (see at least Mintz, Figure 5, Item 502).
a memory storing processor-executable instructions which, when executed, configure the processor to (see at least Mintz, Figure 5, Item 520).
train a non-sufficient funds classifier based on a training set, the training set including first account data for a plurality of accounts and a non-sufficient funds indication for each of the accounts, the non-sufficient funds indication indicating whether an associated account is associated with a non-sufficient funds event (see at least Mintz, Figure 5, Item 160; column 3, lines 49-51; column 3, lines 56-61 (“The training data used for the decision tree-based model may include historical financial data for a plurality of users, which may include indications (e.g., a label) of whether each user incurred at least one insufficient funds fee during a time interval, such as in the current week or in a preceding week, etc.”)).
obtain second account data associated with an account (see at least Mintz, column 8, lines 23-62).
pass at least some of the second account data through the non-sufficient funds classifier, the non-sufficient funds classifier being a machine learning binary classifier that is configured to classify the account as either likely to have a non-sufficient funds event or unlikely to have the non-sufficient funds event based on an evaluation of a plurality of parameters associated with the second account data (see at least Mintz, Figure 5, Item 170; column 11, lines 22-53 (User data is inputted into the predictive model.)).
receive a binary output from the machine learning binary classifier indicating that the account is likely to have the non-sufficient funds event (see at least 
Mintz does not explicitly teach, however, Waldron teaches:
in response to receiving the binary output indicating that the account is likely to have the non-sufficient funds event, forecast a balance for the account, wherein forecasting the balance for the account includes: identifying one or more projected future transfers for the account by identifying a pattern of past transfers associated with the account; and determining a forecasted balance by adjusting a current balance based on the one or more projected future transfers; and provide, to a client device associated with the account, a notification based on the forecasted balance (see at least Waldron, paragraph 0064; paragraph 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Waldron’s balance forecast with Mintz’s insufficient funds predictor. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of monitoring accounts that are likely to have insufficient funds in order to notify the account holder about any predicted insufficient funds events and providing notice to the account holder that it is recommended that the account be funded in order to avoid incurring insufficient funds fees or overdraft fees. 

Claim 4:
Mintz further teaches: 
wherein the plurality of parameters include one or more of: a past non-sufficient funds event; a location indicator identifying a location; an account duration indicating a length of time since the account was opened; a balance; an indication of decrease in income; and an indication of spending in a defined spending category (see at least Mintz, Figure 5, Items 110, 120; column 8, lines 23-62).

Claim 5:
Mintz does not explicitly teach, however, Waldron teaches:
wherein the notification is provided in response to determining that the forecasted balance is expected to fall below a defined threshold (see at least Waldron, paragraph 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Waldron’s balance forecast with Mintz’s 

Claim 6:
Mintz does not explicitly teach, however, Waldron teaches:
wherein the defined threshold is zero (see at least Waldron, paragraph 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Waldron’s balance forecast with Mintz’s insufficient funds predictor. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of monitoring accounts that are likely to have insufficient funds in order to notify the account holder about any predicted insufficient funds events and providing notice to the account holder that it is recommended that the account be funded in order to avoid incurring insufficient funds fees or overdraft fees. 

Claim 8:
Mintz does not explicitly teach, however, Waldron teaches:
wherein the future transfers include at least one incoming transfer and at least one outgoing transfer (see at least Waldron, paragraph 0062).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Waldron’s balance forecast with Mintz’s insufficient funds predictor. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of accurately forecasting the account balance by taking predicted deposits and debits into consideration. 

Claim 9:
Mintz further teaches: 
wherein the second account data passed through the machine learning binary classifier includes a transaction listing (see at least Mintz, column 8, lines 23-62).

Claim 10:
Mintz further teaches: 
wherein the second account data passed through the machine learning binary classifier includes biographical data (see at least Mintz, column 8, lines 23-37).

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 20:
Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 22:
Claim 22 is rejected using the same rationale that was used for the rejection of claim 4. 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al., U.S. Patent Number 11,042,930 B1; Waldron, III et al., U.S. Patent Application Publication No. 2011/0295731 A1; and Yates et al., U.S. Patent Application Publication No. 2019/0102693 A1.

Claim 3:
Mintz does not explicitly teach, however, Yates teaches:
wherein training comprises determining respective weights for the plurality of parameters (see at least Yates, paragraph 0045 (“In determining candidate parameter values, the prediction model may assign a higher weight to parameters 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yates’ weighted parameters with Mintz’s insufficient funds predictor. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of assigning more weight to parameters that are highly relevant and assigning less weight to parameters that are less relevant in order to make the model accurate.

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 21:
Claim 21 is rejected using the same rationale that was used for the rejection of claim 3. 


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al., U.S. Patent Number 11,042,930 B1; Waldron, III et al., U.S. Patent Application Publication No. 2011/0295731 A1; and Radwin (Radwin, Michael. “Want to delight customers? Apply design thinking to your AI products,” The Hive, Medium (Jun. 25, 2019).).

Claim 7:
Mintz does not explicitly teach, however, Radwin teaches:
wherein the notification includes a selectable option to transfer value from another account (see at least Radwin, page 3 (“Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”); Screenshot on page 3 under “After” (“Check how to Avoid”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Radwin’s selectable option for preventing overdraft with Mintz’s insufficient funds predictor. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of preventing overdraft fees by transferring funds into the account.

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 7. 



Relevant References
Vergari, U.S. Patent Application No. 2017/0061534 A1. See Figure 2, Item S24 (“Apply the one or more rules to transactional data on past transactions of an individual account holder occurring during an individual observation window for that individual and set a score for the individual account holder in order to determine the likelihood of a non-sufficient funds decline occurring during  a subsequent individual outcome window for that individual”) and associated text; Figure 2, Item S25 (“Is the likelihood of a non-sufficient funds decline occurring during a subsequent individual outcome window for that individual…over a predetermined threshold?”) and associated text; paragraph 0011 (“by looking at events from the recent past (i.e., past transaction events in the observation window), it is possible to learn from them in order to predict whether the event of interest (i.e., non-sufficient funds declines) will happen in the near future”); paragraph 0018 (“The step of deriving the one or more rules may be based on an adaptive algorithm or based on an algorithm with adaptive variants. In other words, the algorithm may change its behaviour based on updated or real-time information or the algorithm parameters are automatically adjusted as more data is collated.”)).
Fazeli et al., U.S. Patent Application Publication No. 2019/0057386 A1. See paragraph 0019.
Hockey et al., U.S. Patent No. 10,726,491. 
Shalev (Shalev, Asaf. “Intuit’s AI Team in Israel Develops Overdraft Prediction Service,” CTECH (Feb. 2, 2018).) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698